DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The Priority is not acknowledged because papers submitted under 35 U.S.C. 119(a)-(d), have not been received and placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/18/20219, 12/31/2020, 06/30/2021 and 09/21/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claim 8 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.
            Claim 8 claims a storage medium storing a program, however, the specification does not positively limit the storage medium to be statutory subject matter (see paragraph 0019 lines 4-6, “…directivity adjuster 116 by a hardware processor such as a central processing unit (CPU) executing a program (software) stored in a storage (not15 shown) … “.  Therefore, claim 8 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being un-patentable over Lee US Patent Application No.:( US 2015/0332532 A1) herein after referred as Lee, in view of Duarte et al   US Patent Application No.:( US 2011/0263241 A1) herein after referred as Duarte.
For claim 1, Lee  discloses a communication system provided in a mobile body and including an acquirer configured to acquire a destination of the mobile body (paragraph [0052], lines 4-6) and a position of the mobile body (paragraph [0079], lines 1-5), 5and a communicator configured to communicate with a communication device outside the mobile body using an antenna (paragraph [0075], lines 1-6) and (paragraph [0085], lines 11-15). However, Lee  disclose all the subject matter of the claimed invention with the exemption of the  communicator is configured to set a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity 10of the antenna before the position of the mobile body approaches to within the predetermined distance as recited in claim 1.
Duarte from the same or analogous art teaches the communicator is configured to set a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity 10of the antenna before the position of the mobile body approaches to within the predetermined distance (paragraph [0052], lines 1-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the communicator is configured to set a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity 10of the antenna before the position of the mobile body approaches to within the predetermined distance as taught by Duarte into the mobile terminal and vehicle control of Lee .   
The communicator is configured to set a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity 10of the antenna before the position of the mobile body approaches to within the predetermined distance can be modify/implemented by combining the communicator is configured to set a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity 10of the antenna before the position of the mobile body approaches to within the predetermined distance with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the reception sensitivity adjusted according to the threshold and the distance also is adjusted by the sensing device that allows the device control to be sensed more efficiently and reliable for a better control to the device.
For claim 2, Lee disclose all the subject matter of the claimed invention with the exemption of the communicator is configured to increase the reception sensitivity of the antenna as the position of the 15mobile body approaches the destination as recited in claim 2.
Duarte from the same or analogous art teaches the communicator is configured to increase the reception sensitivity of the antenna as the position of the 15mobile body approaches the destination (paragraph [0052], lines 1-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the communicator is configured to increase the reception sensitivity of the antenna as the position of the 15mobile body approaches the destination as taught by Duarte into the mobile terminal and vehicle control of Lee.   
The communicator is configured to increase the reception sensitivity of the antenna as the position of the 15mobile body approaches the destination can be modify/implemented by combining the communicator is configured to increase the reception sensitivity of the antenna as the position of the 15mobile body approaches the destination with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the reception sensitivity adjusted according to the excess of the threshold and the distance. This adjustment increases the directivity of the antenna for a better range coverture becoming more efficient and reliable for a better control to the device.
For claim 3, Lee disclose all the subject matter of the claimed invention with the exemption of the communicator is configured to increase the reception sensitivity of the antenna as the position of the mobile body approaches the destination before the position of the mobile body 20approaches to within the predetermined distance from the destination as recited in claim 3.
Duarte from the same or analogous art teaches the communicator is configured to increase the reception sensitivity of the antenna as the position of the mobile body approaches the destination before the position of the mobile body 20approaches to within the predetermined distance from the destination (paragraph [0041], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the communicator is configured to increase the reception sensitivity of the antenna as the position of the mobile body approaches the destination before the position of the mobile body 20approaches to within the predetermined distance from the destination as taught by Duarte into the mobile terminal and vehicle control of Lee.   
The communicator is configured to increase the reception sensitivity of the antenna as the position of the mobile body approaches the destination before the position of the mobile body 20approaches to within the predetermined distance from the destination can be modify/implemented by combining the communicator is configured to increase the reception sensitivity of the antenna as the position of the mobile body approaches the destination before the position of the mobile body 20approaches to within the predetermined distance from the destination with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the reception sensitivity adjusted according to the excess of the threshold and the distance. This adjustment increases the directivity of the antenna for a better range coverture becoming more efficient and reliable for a better control to the device.
For claim 4, Lee disclose all the subject matter of the claimed invention with the exemption of the communicator decreases the directivity of the antenna or is configured to set the antenna to be nondirectional when the distance between the position of the mobile body and the 25destination is within a predetermined distance as recited in claim 4.
Duarte from the same or analogous art teaches the communicator decreases the directivity of the antenna or is configured to set the antenna to be nondirectional when the distance between the position of the mobile body and the 25destination is within a predetermined distance (paragraph [0041], lines 15-27). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the communicator decreases the directivity of the antenna or is configured to set the antenna to be nondirectional when the distance between the position of the mobile body and the 25destination is within a predetermined distance as taught by Duarte into the mobile terminal and vehicle control of Lee.   
The communicator decreases the directivity of the antenna or is configured to set the antenna to be nondirectional when the distance between the position of the mobile body and the 25destination is within a predetermined distance can be modify/implemented by combining the communicator decreases the directivity of the antenna or is configured to set the antenna to be nondirectional when the distance between the position of the mobile body and the 25destination is within a predetermined distance with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the reception sensitivity adjusted to decrease the range of coverture when the target is detected and it is approaching to target destination. This coverture range creates less range with more efficiency and precise of the area tracking becoming more efficient and reliable for a better control to the device
For claim 5, Lee disclose all the subject matter of the claimed invention with the exemption of the communicator is configured to increase the directivity of the antenna in a direction of the destination when the distance between the position of the mobile body and the destination exceeds the 5predetermined distance as recited in claim 5.
Duarte from the same or analogous art teaches the communicator is configured to increase the directivity of the antenna in a direction of the destination when the distance between the position of the mobile body and the destination exceeds the 5predetermined distance (paragraph [0047], lines 10-21). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the communicator is configured to increase the directivity of the antenna in a direction of the destination when the distance between the position of the mobile body and the destination exceeds the 5predetermined distance as taught by Duarte into the mobile terminal and vehicle control of Lee.   
The communicator is configured to increase the directivity of the antenna in a direction of the destination when the distance between the position of the mobile body and the destination exceeds the 5predetermined distance can be modify/implemented by combining the communicator is configured to increase the directivity of the antenna in a direction of the destination when the distance between the position of the mobile body and the destination exceeds the 5predetermined distance with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the reception sensitivity adjusted according to the excess of the threshold and the distance. This adjustment increases the directivity of the antenna for a better range coverture becoming more efficient and reliable for a better control to the device.
For claim 6, Lee disclose all the subject matter of the claimed invention with the exemption of the communicator is configured to not change the reception sensitivity of the antenna when the destination is not acquired by the acquirer as recited in claim 6.
Duarte from the same or analogous art teaches the communicator is configured to not change the reception sensitivity of the antenna when the destination is not acquired by the acquirer (paragraph [0042], lines 10-19). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the communicator is configured to not change the reception sensitivity of the antenna when the destination is not acquired by the acquirer as taught by Duarte into the mobile terminal and vehicle control of Lee.   
The communicator is configured to not change the reception sensitivity of the antenna when the destination is not acquired by the acquirer can be modify/implemented by combining the communicator is configured to not change the reception sensitivity of the antenna when the destination is not acquired by the acquirer with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the not change on the reception sensitivity. It will remain the same reception sensitivity and it will not be adjusted according to the threshold and the distance allowing the device to use the same command as before for a better control to the device.
For claim 7, Lee disclose a communications method comprising: 
acquiring, by a computer provided in a mobile body, a destination of the mobile body (paragraph [0052], lines 4-6) and a position of the mobile body (paragraph [0079], lines 1-5); 
communicating, by the computer provided in the mobile body, with a 15communication device outside the mobile body using an antenna (paragraph [0075], lines 1-6) and (paragraph [0085], lines 11-15). However, Lee disclose all the subject matter of the claimed invention with the exemption of the computer provided in the mobile body, a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the 20predetermined distance as recited in claim.
Duarte from the same or analogous art teaches the computer provided in the mobile body, a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the 20predetermined distance (paragraph [0052], lines 1-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the computer provided in the mobile body, a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the 20predetermined distance as taught by Duarte into the mobile terminal and vehicle control of Lee .   
The computer provided in the mobile body, a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the 20predetermined distance can be modify/implemented by combining the computer provided in the mobile body, a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the 20predetermined distance with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the reception sensitivity adjusted according to the threshold and the distance also is adjusted by the sensing device that allows the device control to be sensed more efficiently and reliable for a better control to the device.
For claim 8, Lee disclose a storage medium storing a program causing a computer provided in a mobile body to: 
acquire a destination of the mobile body (paragraph [0052], lines 4-6) and a position of the mobile body (paragraph [0079], lines 1-5); 
23 communicate with a communication device outside the mobile body using an antenna (paragraph [0075], lines 1-6) and (paragraph [0085], lines 11-15). However, Lee disclose all the subject matter of the claimed invention with the exemption of the reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to 5be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the predetermined distance as recited in claim.
Duarte from the same or analogous art teaches the reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to 5be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the predetermined distance (paragraph [0052], lines 1-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to 5be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the predetermined distance as taught by Duarte into the mobile terminal and vehicle control of Lee.   
The reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to 5be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the predetermined distance can be modify/implemented by combining the reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to 5be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the predetermined distance with the device. This process is implemented as a hardware solution or as firmware solutions of Duarte into the mobile terminal and vehicle control of Lee. As disclosed in Duarte, the motivation for the combination would be to use the reception sensitivity adjusted according to the threshold and the distance also is adjusted by the sensing device that allows the device control to be sensed more efficiently and reliable for a better control to the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20220070809-A1
SONG; Huayue
US-20210250898-A1
ABEDINI; Navid
US-20210345324-A1
LIU; Wenhao
US-20210068092-A1
ABEDINI; Navid
US-20200322976-A1
ISLAM; Muhammad Nazmul
US-20190116605-A1
LUO; Jianghong
US-20200059879-A1
NAM; Wooseok
US-5565870-A
Fukuhara; Hiroshige
US-20210310833-A1
DOI; Sayaka

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642